Federated MDT Series Federated MDT All Cap Core Fund Federated MDT Balanced Fund Federated MDT Large Cap Value Fund Class A Shares Class C Shares Institutional Shares Class K Shares Federated MDT Large Cap Growth Fund Federated MDT Small Cap Growth Fund Class A Shares Class B Shares Class C Shares Institutional Shares Federated MDT Mid Cap Growth Fund Federated MDT Small Cap Core Fund Federated MDT Small Cap Value Fund Federated MDT Tax Aware/All Cap Core Fund Class A Shares Class C Shares Institutional Shares SUPPLEMENT
